Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Carolyn Barnes, Appellant                             Appeal from the 220th District Court of
                                                      Hamilton County, Texas (Tr. Ct. No.
No. 06-17-00003-CV          v.                        CV10310). Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
Maria Santos Donihoo, Appellee                        Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Carolyn Barnes, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED DECEMBER 8, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk